In two related proceedings pursuant to Social Services Law § 384-b to terminate parental rights on the ground, inter alia, of mental retardation, the mother appeals, as limited by her brief, from so much of two orders of fact-finding and disposition of the Family Court, Kings County (Turbow, J.), both dated June 8, 2012 (one as to each child), as, after fact-finding and dispositional hearings, found that she is presently and for the foreseeable future unable, by reason of mental retardation, to provide proper and adequate care for the subject children, terminated her parental rights, and transferred guardianship and custody of the children jointly to Mercy First and the Commissioner of the Administration for Children’s Services for the purpose of adoption.
Ordered that the orders of fact-finding and disposition are affirmed insofar as appealed from, without costs or disbursements.
The petitioner MercyFirst established, with clear and convincing evidence, that the mother is presently and for the foreseeable future unable, by reason of mental retardation, to provide proper and adequate care for the subject children, and that, if the children were placed in her custody, they would be in danger *874of becoming neglected children (see Social Services Law § 384-b; Matter of Ameena B. [Charria B.], 97 AD3d 672 [2012]).
The mother’s remaining contentions are unpreserved for appellate review and, in any event, are without merit.
Accordingly, the Family Court properly terminated the mother’s parental rights. Eng, P.J., Balkin, Lott and Roman, JJ., concur.